As filed with the Securities and Exchange Commission on December 23, 2010 1933 Act File No. 33-572 1940 Act File No. 811-4409 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 126 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 128 x EATON VANCE MUNICIPALS TRUST (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) x on January 1, 2011 pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Alabama Municipal Income Fund Class A Shares - ETALXClass B Shares - EVALX Class C Shares - ECALX Class I Shares - EIALX Eaton Vance Arkansas Municipal Income Fund Class A Shares - ETARXClass B Shares - EVARXClass C Shares - ^ ECARX Class I Shares - EIARX Eaton Vance Georgia Municipal Income Fund Class A Shares - ETGAX Class B Shares - EVGAX Class C Shares - ECGAX Class I Shares - EIGAX Eaton Vance Kentucky Municipal Income Fund Class A Shares - ETKYX Class B Shares - EVKYXClass C Shares - ^ ECKYX Class I Shares - EIKYX Eaton Vance Maryland Municipal Income Fund Class A Shares - ^ ETMDX Class B Shares - ^ EVMYX Class C Shares - ^ ECMDX Class I Shares - EIMDX Eaton Vance Missouri Municipal Income Fund Class A Shares - ^ ETMOX Class B Shares - ^ EVMOX Class C Shares - ^ ECMOX Class I Shares - ^ EIMOX Eaton Vance North Carolina Municipal Income Fund Class A Shares - ^ ETNCX Class B Shares - ^ EVNCX Class C Shares - ^ ECNCX Class I Shares - EINCX Eaton Vance Oregon Municipal Income Fund Class A Shares - ^ ETORX Class B Shares - ^ EVORX Class C Shares - ^ ECORX Class I Shares - ^ EIORX Eaton Vance South Carolina Municipal Income Fund Class A Shares - ^ EASCX Class B Shares - ^ EVSCX Class C Shares - ^ ECSCX Class I Shares - EISCX Eaton Vance Tennessee Municipal Income Fund Class A Shares - ^ ETTNX Class B Shares - ^ EVTNX Class C Shares - ^ ECTNX Class I Shares - ^ EITNX Eaton Vance Virginia Municipal Income Fund Class A Shares - ^ ETVAX Class B Shares - ^ EVVAX Class C Shares - ^ ECVAX ClassI Shares - EVAIX ^ Mutual funds providing tax-exempt income Prospectus Dated ^ January 1, 2011 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This ^ Prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents ^ ^ Fund Summaries 3 ^ Alabama Fund ^ 3 ^ Arkansas Fund ^ 7 ^ Georgia Fund ^ 11 ^ Kentucky Fund ^ 15 Maryland Fund ^ 19 Missouri Fund ^ 23 North Carolina Fund ^ 27 Oregon Fund ^ 31 South Carolina Fund ^ 35 Tennessee Fund ^ 39 Virginia Fund ^ 43 Important Information Regarding Fund Shares ^ 47 Investment Objectives & Principal Policies and Risks ^ 48 Management and Organization ^ 50 Valuing Shares ^ 51 Purchasing Shares ^ 51 Sales Charges ^ 54 Redeeming Shares ^ 56 Shareholder Account Features ^ 57 AdditionalTax Information ^ 58 Financial Highlights ^ 62 Alabama Fund ^ 62 Arkansas Fund ^ 64 Georgia Fund ^ 66 Kentucky Fund ^ 68 ^ Maryland Fund ^ 70 ^ Missouri Fund ^ 72 North Carolina Fund ^ 74 ^ Oregon Fund ^ 76 ^ South Carolina Fund ^ 78 ^ Tennessee Fund ^ 80 Virginia Fund ^ 82 Eaton Vance State Municipal Income Funds 2 Prospectus dated January 1, 2011 Fund Summaries Alabama Municipal Income Fund Investment Objective The Funds investment objective is to provide current income exempt from regular federal income tax and Alabama state personal income taxes. Fees and Expenses of the Fund ^ This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page ^ 54 of this Prospectus and page ^ 23 of the Funds Statement of Additional Information. ^ Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at purchase or redemption) None 5.00% 1.00% None ^ Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Management Fees ^0.28% ^0.28% ^0.28% ^0.28% Distribution and Service (12b-1) Fees ^0.20% ^0.95% ^0.95% ^n/a Interest Expense ^0.02% Expenses other than Interest Expense ^0.25% Other Expenses ^0.27% ^0.27% ^0.27% ^0.27% Total Annual Fund Operating Expenses ^0.75% ^1.50% ^1.50% ^0.55% (1) Interest expense relates to the Funds liability with respect to floating rate notes held by third parties in conjunction with residual interest bond transactions by the Fund. The Fund also records offsetting interest income in an amount equal to this expense relating to the municipal obligations underlying such transactions, and, as a result, net asset value and performance have not been affected by this expense. If Interest Expense was not included, Total Annual Fund Operating Expenses would have been 0. ^ 73 % for Class A, 1. ^ 48 % for Class B and Class C and 0.
